The Court:
It was decided by this Court, when this case came before it on a former appeal, that the answer of the defendants presented a valid defense to the action, and that the Court erred in sustaining a motion to strike out those portions of it which on this appeal are most material. (Ferry v. Hammond, 2 Pac. C. L. J. 125.)
*28After the case was remanded to the Court below it came on for trial there, and the defendants offered to prove those averments of their answer which this Court had held would constitute a complete defense to the action, and the Court below sustained an objection to the introduction of evidence to prove the same. We think that the exception to this ruling was well taken.
Judgment reversed, and cause remanded for a new trial.